Filed 10/20/21 Duncan v. Kihagi CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


DALE DUNCAN et al.,
         Plaintiffs and Respondents,
                                                                      A158273
v.
ANNE KIHAGI et al.,                                                   (City and County of San
                                                                      Francisco Super. Ct.
         Defendants and Appellants.
                                                                      No. CGC-15-545655)



         This is the third appeal arising out of respondents’ tenant-harassment
and wrongful-eviction action against appellants Anne Kihagi, Christina
Mwangi, and Zoriall LLC. This court previously affirmed a jury verdict
against appellants that found them liable (Duncan v. Kihagi (2021)
68 Cal.App.5th 519 (Duncan I), and appellants did not petition our Supreme
Court for review. Around two months later, we affirmed the award of
attorney fees. (Duncan v. Kihagi (Oct. 6, 2021, A154678) (Duncan II)
[nonpub. opn.].)
         This appeal is from two post-trial orders related to stays of enforcement
of the judgment pending appeal. Specifically, appellants challenge an “Order
on Judgment Debtors’ Motion for Specification of Reasons” and an “Order
Sustaining Judgment Creditors’ Objection per Notice of Motion in Support of
Objection and Objection to the Form, Substance, and Amount, and

                                                               1
Sufficiency Thereof, of the Judgment Debtors’ Undertaking Served June 10,
2019.” Respondents Dale Duncan and Marta Munoz Mendoza argued—in
briefing that predated the filing of Duncan I and Duncan II—that the appeal
should be dismissed as moot because “[c]ertainly the main appeal will be
decided and concluded before any further proceedings in the court below
related to the undertakings at issue[] could be completed after remand on
this instant appeal.” In their reply brief, appellants argued the appeal was
not moot because, among other reasons, “no decision on the merits has been
made on any of the three appeals” that were then pending.
      After the issuance Duncan I and Duncan II, the court wrote to the
parties stating it was inclined to dismiss the appeal as moot, and provided
them an opportunity to file objections. No response was filed by the deadline.
      We agree with respondents that there is no effective relief that can be
granted respondents and the appeal is moot. (Eye Dog Foundation v. State
Board of Guide Dogs for the Blind (1967) 67 Cal.2d 536, 541.) We see no
issue of broad public interest that is likely to recur and thus decline to
exercise our inherent discretion to resolve the issues presented. (Cf. In re
William M. (1970) 3 Cal.3d 16, 23.) As respondents put it, appellants “have
successfully ‘r[u]n out the clock[,’] and they have kept respondents from
collecting on the judgment during appellants’ primary appeal. . . . [A]s such,
there is no need for the relief appellants request.”
      The appeal is dismissed as moot. Respondents shall recover their costs
on appeal.




                                        2
                                           _________________________
                                           Humes, P. J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Banke, J.




Duncan et al. v. Kihagi et al. (A158273)



                                      3